IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :                   NO. 810
                                          :
         ORDER APPROVING THE              :                   SUPREME COURT RULES
         AMENDMENT OF                     :
         PENNSYLVANIA RULES OF            :                   DOCKET
         EVIDENCE 901(a), 902(4), 902(6), :
         AND 902(12)                      :




                                                ORDER


PER CURIAM

       AND NOW, this 4th day of November, 2019, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public comment
at 49 Pa.B. 1336 (March 23, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rules of Evidence 901(a), 902(4), 902(6), and 902(12) are amended in
the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall be
effective January 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.